    Case: 3:19-cv-00234-NBB-RP Doc #: 1-5 Filed: 10/24/19 1 of 2 PageID #: 34




                       AFFIDAVIT OF DEANA JOHNSON

       Personally appeared before me, the undersigned officer duly autliorized to

administer oaths, Deana Johnson, who, after being duly sworn, states under oath as

follows:


       1.     My name is Deana Johnson. I have personallcnowledge of the facts

set forth in this Affidavit and know them to be true and correct. I am over the age

of eighteen, am suffering no disabilities, and am competent to execute this

affidavit.


       2.    I am the General Counsel for MHM Services, Inc. d/b/a Centurion

Group, Inc., and am authorized to speak on its and its subsidiaiies' behalf for

purposes of preparing the present affidavit.

       3.    Centurion of Mississippi, LLC is a Mississippi limited liability

company.


       4.    The sole member of Centurion of Mississippi, LLC is Centurion,

LLC.


       5.    Centurion, LLC is a Delaware limited liability company.

       6.    Centurion, LLC's sole member is MHM Services, Inc.

       7.    MHM Services, Inc. is a Delaware corporation, and its principal place

of business is in Virginia.



                                                            ^1
                                                          EXHIBIT
Case: 3:19-cv-00234-NBB-RP Doc #: 1-5 Filed: 10/24/19 2 of 2 PageID #: 35
